Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 04/23/2021 has been entered.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Salmo (Reg. No. 77,794) on 06/03/2021.  

The application has been amended as follows: 

Claim 11, Line 3 - - “a plurality of housing magnets disposed around the housing bore” - - 
Claim 17, Line 2 - - “[[a]] the shaft bore extending axially through the shaft” - -
Claim 23, Line 1 - - “The torque limiter of claim 12, wherein the plurality of shaft magnets” - -
Claim 28, Line 3 - - “a plurality of housing magnets disposed around the housing bore” - -

Reasons for Allowance
Claim 6, and those claims depending therefrom including claims 7, 11-20, are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 6 was amended to include the substance of now-canceled claim 24, which was indicated as allowable in the Final Rejection dated 03/30/2021.  Therefore, claim 6, and those claims depending therefrom including claims 7, 11-20 are allowed based on the reasons set forth in the Final Rejection 03/30/2021.

Claim 26, and those claims depending therefrom including claims 27-31, are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 26 (New) includes all of the limitations of now-canceled claim 25, including the base claim and all intervening claims, which was indicated as allowable in the Final Rejection dated 03/30/2021.  Therefore, claim 26, and those claims depending therefrom including claims 27-31 are allowed based on the reasons set forth in the Final Rejection 03/30/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723